No. 98-41264
                                -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-41264
                        Conference Calendar


HOWARD LEE BARNES,

                                          Plaintiff-Appellant,

versus

ALLEN B. POLUNSKY; A. BOLDING; LARRY A JOHNS; RICKEY D. KILGORE;
KEITH EDWIN ATCHISON; CHRISTI T. FLEETWOOD; LAKEISHA JOHNSON,
GENE R. MARTIN,

                                          Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                         USDC No.6:98-CV-505
                        --------------------
                            April 14, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Howard Lee Barnes, Texas prisoner No. 647284, appeals the

district court’s dismissal of his civil rights complaints

pursuant to 28 U.S.C. § 1915(g) and he moves this court for

appointment of appellate counsel.   The motion for counsel is

DENIED.   Barnes does not challenge the district court’s

determination that he was not entitled to litigate in forma

pauperis because he had accrued three “strikes” for purposes of




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-41264
                                -2-

§ 1915(g).   Accordingly, we AFFIRM.   See Yohey v. Collins, 985
F.2d 222, 223-24 (5th Cir. 1993); FED. R. APP. P. 28(a)(9)(A).

     MOTION FOR APPOINTMENT OF COUNSEL DENIED; AFFIRMED.